13. Consumer rights (
rapporteur. - (DE) Mr President, firstly, I would like to express my sincere thanks to all of my fellow Members who voted in favour. In view of this broad majority, I think it important that the Commission should give a brief comment in this regard.
Member of the Commission. - Mr President, we take note of the vote here today. We are looking forward to constructive cooperation with a view to coming to a final agreement. A few very important issues are still outstanding. This proposal on the single permit act is very important, and therefore we hope to come to an agreement very soon. I would like to thank the rapporteur, Ms Mathieu, and wish her and the Hungarian Presidency my best.
(DE) Mr President, I actually expected a different sort of comment. I expected the Commission to say that it is not able to agree on all of the points.
Member of the Commission. - Mr President, I was supposed to comment also on the previous vote, and therefore I did so. I now wish to comment again on the latest vote on the Schwab report.
The fact that we are well into the third year of negotiations indicates very clearly that it is difficult to find an agreement on this important issue. I believe that the Council's position was a really good starting point. Parliament has added its own position. The Commission is not ready to accept everything that was proposed but we are ready to cooperate as much as possible to reach a final result.
Incidentally I was told I should also comment on the result of the previous vote; this is why I am making two comments, which have not taken too much of your time.
rapporteur. - (DE) Mr President, with regard to the Commissioner's last point, I would like to request that we refer the matter back to committee in accordance with Rule 57(2). I would ask for your support in this regard.